EXHIBIT 10.2


 

Schedule 

 

Following is the Amendment to Employment Agreement Regarding Retiree Medical
Benefits with Don Canterna.

 

An amendment was also executed by the executive listed in the chart below.  Such
Amendment is identical to the following Amendment in all respects other than the
party thereto.  Pursuant to Instruction 2 to Item 601 of Regulation S-K, only
the Agreement with Mr. Canterna is being filed, together with the following
schedule setting forth the name of the party to the other Agreement.

 

 

Name

 

 

 

David Kowalski

 

Amendment to Employment Agreement

Regarding Retiree Medical Benefits

 

This shall constitute an amendment to the Employment agreement dated
December 21, 2005, (the “Agreement”) between Don L. Canterna (the “Executive”)
and SPX Corporation (“SPX”) pursuant to Section 9 of the Agreement, and shall be
effective as of the date set forth below.

 

WHEREAS, the Agreement specifies certain benefits to which the Executive is
entitled, but does not expressly provide for retiree medical benefits; and

 

WHEREAS, the parties wish to amend the Agreement to provide for such benefits;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

Section 4 shall be amended to include a new section (g) as follows:

 

(g) Retiree Medical.  The Executive shall be entitled to receive retiree medical
benefits in accordance with the eligibility requirements and plan offerings for
access to retiree medical benefits provided generally to full-time employees of
the Company.  The Executive may cover his spouse or dependents eligible at the
time of retirement.  The cost of such benefits for the Executive, his spouse and
eligible dependents, will be 100% of the premiums and shall be reimbursed by the
Company on an annual basis up to the date the Executive reaches Medicare
eligibility due to age, at which point such reimbursement shall cease. 
Depending on the plan, all or a portion of the reimbursement may be taxable. 
Such benefits shall include prescription drug coverage, but not dental or vision
benefits unless included in the medical plan.  Upon reaching Medicare
eligibility due to age, Medicare shall become the primary payor of
medical/prescription benefits for the Executive, his spouse or eligible
dependents as applicable, and the reimbursement of

 

--------------------------------------------------------------------------------


 

premiums for such coverage by the Company shall cease.  In the event that the
Company terminates retiree access to medical and/or prescription benefits
generally for retirees, the Executive shall be entitled to an annual
reimbursement from the Company upon proof of continued coverage for comparable
medical and/or prescription coverage under an individual policy or other group
policy, subject to a maximum total reimbursement of one and one-half times the
applicable premium of the plan in effect at the time retiree access is
terminated at the appropriate coverage level, and subject to maximum annual
inflation adjustment thereafter of five (5) percent.  Upon the death of the
Executive, a surviving spouse will continue eligibility and reimbursement as
described above.  Surviving dependent children will not receive premium
reimbursement beyond the COBRA continuation period.  For all other COBRA
qualifying events other than the death of the Executive, reimbursement will
cease upon commencement of the COBRA continuation period.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth below.

 

 

EXECUTIVE ACCEPTANCE

 

SPX CORPORATION

 

 

 

 

 

 

/s/ Don L. Canterna

 

 

By:

/s/ Christopher J. Kearney

 

 

 

 

Christopher J. Kearney

 

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

Date:

February 2, 2006

 

 

--------------------------------------------------------------------------------